                                                                  Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 1 of 13




                                                          1    HOLLAND & KNIGHT LLP
                                                               Jacqueline N. Harvey (322165)
                                                          2    50 California Street, Suite 2800
                                                               San Francisco, CA 94111
                                                          3    Telephone: 415.743.6900
                                                               Fax: 415.743.6910
                                                          4    E-mail: jacqueline.harvey@hklaw.com

                                                          5    Attorneys for Defendant
                                                               SPECIALIZED LOAN SERVICING
                                                          6

                                                          7

                                                          8                                    UNITED STATES DISTRICT COURT

                                                          9                                   NORTHERN DISTRICT OF CALIFORNIA

                                                          10

                                                          11   EDWIN FLORES,                                   )   Case No.: 3:21-cv-00456
                                                                                                               )
                                                          12                     Plaintiff,                    )   NOTICE OF REMOVAL OF ACTION
                       50 California Street, Suite 2800




                                                                                                               )   TO FEDERAL COURT BASED ON
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13          vs.                                      )   FEDERAL QUESTION JURISDICTION
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                                                                               )   UNDER 28 U.S.C. §§ 1331 AND 1441
                                                          14   SPECIALIZED LOAN SERVICING, LLC,                )
                                                                                                               )
                                                          15                     Defendant.                    )
                                                                                                               )
                                                          16                                                   )
                                                                                                               )
                                                          17                                                   )
                                                                                                               )
                                                          18                                                   )
                                                                                                               )
                                                          19                                                   )
                                                                                                               )
                                                          20                                                   )
                                                                                                               )
                                                          21                                                   )

                                                          22

                                                          23          Defendant Specialized Loan Servicing, LLC (“SLS”) hereby files this Notice of Removal,

                                                          24   pursuant to 28 U.S.C. §§ 1331 and 1441, and remove to the United States District Court for the

                                                          25   Northern District of California, the cause of action currently pending in the Superior Court of the

                                                          26   State of California in and for the County of Alameda, styled Flores vs. Specialized Loan Servicing,

                                                          27   LLC, Case No. RS20081391, on the following grounds:

                                                          28                                                  1
                                                               NOTICE OF REMOVAL                                                       CASE NO.: 3:21-CV-00456
                                                                    Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 2 of 13




                                                          1            This Notice of Removal is founded and based upon a federal question pursuant to 28 U.S.C.

                                                          2    §§ 1331 and 1441. Plaintiff, Edwin Flores (“Plaintiff”), originally filed this civil action on or about

                                                          3    November 10, 2020, in the Superior Court of the State of California, in and for the County of

                                                          4    Alameda. Plaintiff is seeking monetary damages from the Defendant. As required by 28 U.S.C. §

                                                          5    1446(a), a copy of the process, pleadings, orders and other documents presently contained in the state

                                                          6    court file and available for copying are attached to this Notice as Exhibit 1.

                                                          7    A.      CONSENT TO REMOVAL

                                                          8            1.     Defendant Specialized Loan Servicing LLC is the only Defendant named.

                                                          9    B.      TIMELINESS OF REMOVAL

                                                          10           2.     Defendant was on December 22, 2020. Accordingly, this Notice of Removal is timely

                                                          11   filed within thirty (30) days of the date of service pursuant to 28 U.S.C. § 1446(b).

                                                          12   C.      THE VENUE REQUIREMENT IS MET
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13           3.     Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is the
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                          14   United States District Court for the district and division corresponding to the place where the state-

                                                          15   court action is pending.

                                                          16   D.      FEDERAL QUESTION AT ISSUE

                                                          17           4.     Plaintiff alleges purported claims under the Fair Credit Reporting Act. Regulation X,

                                                          18   12 C.F.R. § 1024.35. See Compl. Although Plaintiff has also asserted purposed claims alleging

                                                          19   violation of the California Credit Reporting Act, Unfair Business Practices, negligence, breach of

                                                          20   contract, see id., pursuant to 28 U.S.C. § 1441(c)(1), the entire action may be removed as the action

                                                          21   would be removable without the inclusion of the other claims.

                                                          22           5.     Plaintiff's Complaint is removable to the United States District Court for the Northern

                                                          23   District of California because the Complaint presents a federal question. Specifically, 28 U.S.C. §

                                                          24   1331 provides that “district courts shall have original jurisdiction over all civil actions arising under

                                                          25   the Constitution, laws, or treaties of the United States.” See 28 U.S.C. § 1331. Plaintiff’s claims

                                                          26   provide the basis for this Court’s jurisdiction as he has brought suit under the laws of the United

                                                          27   States. Accordingly, SLS is entitled to remove this action in accordance with 28 U.S.C. § 1441(a).

                                                          28                                                     2
                                                               NOTICE OF REMOVAL                                                            CASE NO.: 3:21-CV-00456
                                                                    Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 3 of 13




                                                          1    E.      NOTICE TO PARTIES AND TO THE CIRCUIT COURT

                                                          2            6.    Written notice of the filing of this Notice of Removal is being served on Plaintiff, and

                                                          3    a copy of this Notice of Removal is being filed with the Clerk of Court for the Superior Court of

                                                          4    California in and for the County of Alameda, in compliance with 28 U.S.C. 1446(d).

                                                          5            WHEREFORE, SLS respectfully requests that the above-styled action now pending against

                                                          6    it in the Superior Court of California in and for the County of Alameda be removed to this Court.

                                                          7
                                                               Dated: January 19, 2021                     HOLLAND & KNIGHT LLP
                                                          8

                                                          9                                                Jacqueline N. Harvey
                                                          10                                               Attorneys for
                                                                                                           SPECIALIZED LOAN SERVICING
                                                          11

                                                          12
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                                   3
                                                               NOTICE OF REMOVAL                                                         CASE NO.: 3:21-CV-00456
Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 4 of 13




  EXHIBIT 1
                                     Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 5 of 13

                                                                                                                                          Computershare Governance Services, Inc.
  {omputershare                                                                                                                            100 Beard Sawmill Road, Shelton, CT 06484



                                                                                                                                                                                      12/23/2020
                    Specialized Loan Servicing LLC
                    Bryan Sullivan
                    Computershare Inc.
                    6200 S. Quebec Street
                    Greenwood Village CO 80111



SERVICE OF PROCESS NOTICE                                                                                                                                                        Item: 2020-1482


The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.

Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be directed to the contact set forth in line 12 below or
to the court or government agency where the matter is being heard.



 1.                            Entity Served:           Specialized Loan Servicing LLC

 2.                           Title of Action:          Edwin Flores vs. Specialized Loan Servicing LLC

 3.                 Document(s) Served:                 Plaintiff's Claim and Order to go to Small Claims Court

 4.                            Court/Agency:            Alameda County Superior Court

 5.                             State Served:           California

 6.                            Case Number:             RS20081391

 7.                                Case Type:           Violations of the California Credit Reporting Act

 8.                     Method of Service:              Hand Delivered

 9.                           Date Received:            Tuesday 12/22/2020

 10.                           Date to Client:          Wednesday 12/23/2020

 11.         # Days When Answer Due:                    29                                    CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                   Wednesday 01/20/2021                  Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                              with opposing counsel that the date of the service in their records matches the Date Received.

 12.                              Sop Sender:           Edwin Flores
                (Name, City, State, and Phone Number)
                                                        Alameda, CA
                                                        (510) 504-4673

 13.               Shipped To Client By:                Email Only with PDF Link

 14.                     Tracking Number:

 15.                              Handled By:           051

 16.                                       Notes:       None.

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At ComputerShare, we take pride in developing systems that
effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default judgment.
As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service of
process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by United Agent
Group Inc.
                                                                 Phone: 866 820 7754, Option 2 | www.cgsregisteredagent.com
                                    Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 6 of 13


                                ,
                                                                                              Clerk stamps date here when form is filed.
       SC-100                               Plaintiff's Claim and ORDER
                                            to Go to Small Claims Court
Notice to the person being sued:
  You are the defendant if you r name is listed in @ on page 2 of this
  form. The person suing you is the plaintiff, li sted in CD on page 2.
  You and the plaintiff must go to cou1t on the trial date listed below. If you
  do not go to court. you may lose the case.
• If you lose. the cou11 can order that your wages, money, or prope11y be
  taken to pay this claim.
• Bring witnesses. receipts. and any evidence you need to prove your case.
                                                                                             Fill in court name and street address·
• Read this form and all pages attac hed to understand the claim against
  you and to protect your rights.                                                             Superior Court of California , County of
                                                                                              Alameda
                                                                                              Rene C. Davidson Alameda County
Aviso al Demandado:
                                                                                              Courthouse
  Usted es el Demandado si su nombre figura en @ de la pagina 2                               1225 Fallon Street
  de este formulari o. La persona que lo demanda es el Demandante, la que                     Oakland, CA 94612
  figura en CD de la pagina 2.                                                               Clerk fills in case number and case name:

 Usted y el Demandante tienen que presentarse en Ia corte en la fecha de!                    Case Number:
 _juicio indicada a continuaci6n. Si nose presenta. puede perder el                                         RS20081391
 caso.
 Si pierde el caso la carte podria ordenar que le quiten de su sueldo, dinero u              Case Name:
 otros bienes para pagar este rec lamo.                                                           Flores VS Specialized Loan
                                                                                                         Servicing LLC
• Lleve testigos, recibos y cualquier otra prueba que necesite para probar su caso.
  Lea este formulari o ) todas las paginas adjuntas para entender la demanda en su contra y para proteger sus derechos.
                                                             Order to Go to Court
 The people in              CD and @must go to court on : (Clerk.fills out section below)
     Trial        + Date                         Time    Department       ame and address of court if different from above
     Date           1- 0 1/20/202 1 09:00 A                  105        66 I Washington Street, Oakland
                    2.
                    3.


   Date:                    11 /10/2020                     Clerk by,              fr«; 11oo-
                                                                                          ¢9U I    Zif                       . Deputy


 Instructions for the person suing:
 • You are the plaintiff. The person you are suing is the defendant.
   Be/ore you fi ll out this fo1111, read Form SC- l 00-INFO. Tnfim11atio11for the Plaintiff, to know your rights. Get SC-100-
   INFO at any cou11house or county law library, or go to www.cou1ts.ca.gov/smaffclai111s/fo1111s.
 • Fill out pages 2 and 3 of this fom1. Then make copies of all pages of this form. (Make one copy for each pa11Y named in this
   case and an extra copy fo r yourself.) Take or marl the ori,ginal and these copies to the coun clerk's office and pay the filing
   fee. The clerk wi ll write the date of your trial in the box aoove.
 • You must have someone at least I8-not you or anyone else listed in this case-give each defendant a cow1-stamped copy of all
   five pages of this form and any pages this form tells you to attach. There are special rules for ·'servin~," or delivering. this
   form to public entities, associations, and some businesses. See Forms SC- I04, SC- I048, and SC- I04C.
   Go to comi on your trial date listed above. Bring witnesses, receipts and any evidence you need to prove your case.
 Jud1C1a Council of Cal forms   wu,.v courts ca oo"                                                                    SC- I 00. Page I of 6
 Revised Janu ary 1, 2020, M andatory Form              Plaintiff's Claim and ORDER
 Code of Civil Procedure. §§ 116 110 e l seq.
 115220(c) 116340(g)
                                                        to Go to Small Claims Court                                                     ➔
                                                                (Small Claims)
                                              Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 7 of 13


Plaintiff (lisr                      1ra111 ('s):                                                                    Case Number:
Ed,\,in f-h m::-



~) The plaintiff (the person, business, or public entity that is suing) is: kimberlyrwalton441@gmail.com
   ]\;am~: Edwin Flores                                         Phone: ~~~~~""------
                                                                       51 0-504-46 73
   S tn.: Cl audrcs::.: 200--1 Annapol is Cirl'lc. Apt F  Al:imed:1           CA      9<150l
                                                                                      -  -- -- -
                                                    Street                                               City·                      State       Zip
                \'!ailing address (t(dijl'crew):
                                                                --------------
                                                                Stroot                                   Ci ty                      S ID!!)     Z ip

                If more than one plaintiff, list next plaintiff here:

                SI
                             -----~------------------
                    !',:aml.!:
                        rec actdrc.%:
                               t
                                                      Phon~:
                                                             - - - - - - - -- --
                                                    Street                                  City            State  Zip
                    1vtailin;; au<lrcss (((d(f(erent):          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ __ _
                                                                Street                                   Citt                       State       Zip
                0 Chl.'ck herl! f!'marc than t,i-o plaim(/)~· and attachjorm SC- J00A.
                0 Ch t!ck here {/ei1hcr pfainti{/'fisred abm I! is doing hwiness under a jicri1ivus wwit>. (( so. anac-1, form SC- I 03.
                0 Ch ,cJ.. hal' [(any r,ft1i111ij(1\· i i "/ice11si:e" ol" "d1fe1:rr:d di:pusit originmor'' (paytf,ty h>m!t.:r} 11rtder F inw,ciaf
                            Cod<· sectio11s 23000 et seq.
0)                  The defendant (the person, business, or publ ic entity being sued) is:
                    j\;arm:: SPECIALIZED LOAN SERV!Cl~G LLC                   Phone: (800) 315--4 757
                    SLrl.'et address: 8741 LUCENT BL VD                                                   HIGHLANDS tZAN            co           80! }l)
                                                                                                                                                --"-"-=----
                                                    Str~el                                               City                       Slate        Z:p
                    ~1nilin~ nddrcs~ ({(d([kn•11/j: - -- - - - - - - - - - - - - - - - - -- - - -- - - - - - - -
                                                                Street                                   City                       Stale       Zip
                    If the defendant is a corporation, limi ted riabil ity company, or public entity1 list the person
                    or agent authorized for service of process here:
                    J\:amc: U N ITE[') AGENT GROUP INC.                                           Job titk, if known: Allc:nt for Service: of Process:
                    J\d<lrcss: 46-40- Admiral! v \\'av. 5th r-toor.                               Mari na d.:1 Rev          CA        90292
                                                                                                                                     --'--'--'------
                                         Street                                                  City                      SrattJ     Zip


                    0       Check here ifyour case is against mon: than one dE:{cndant, and atfachjbrm SC-J 00A.
                    D        Cfii!d hi!re (l any dt:/~·11dc1m is 011 acrive millwry dllly, and u•rire his or her 11aI1I~ lier~: _ _ _ _ _ _ _ _ __

(3)
  ~/
                    The plaintiff claims the defendant owes$ 9.900
                                                                                          - - - - --             ---
                                                                                                                       . (Exµlui11 below):
                    a. Why does the ddend:rnt owe the r laimi ff money?
           Defendaulbas_comnitt.ad.:il.iclation.e. la the Galifnrnia..Cr.edilBepoding.AcL..E.ailing..lo..tepol'.Laccol.U'.lls...as..rl.is.puted,..Eaili.11g...to..g.el
          a defermenl Unfair business practices. Negligence. Breach of contract. Reporting false and erroneous information (Violation of
          section (609) of FCRA). Missing CA notice Fail to mark account as affectd by covid-19 and Fail ure to execute auto pay .
                 When did th is happen? (Date): Ma:,r 30, 2020
                                                                         --'----------
                    b. l r no sp..:cif.k dale, give Lhc timi.: pcriLld: Date started:
                                                                                                - -- - - - - - 1"1rough:- - - - - - - - - -
                     c.:.     How did you calcularc the tn,)ncy owcu         tO   you'? ( {)o not i11c/1ule courr c:osts CJr ieesJi,r· ~ervic:e.)
                     I ha~~-suff ere<l many financial issues because of SPECIALIZED LOAN SERVICING LLC
                      actions. such as financial life ruined . cre<lit score drop month by month, emotional issues. family stress. etc.

                    D         Check here: if'you 11ced mrm.! space. At1ad1 011e sheet cfpaper or.form MC-03 I and wri/f!                      ··sc-J nn. Item 3 " c1f
                              tire top.

 R-t.-"..'::;.e.U   J.Jll.!oJI y   I. 20:-:
                                                        Plaintiff' s Claim and ORDER to Go to Small Claims Court                                       SC-100, Page 2 of 5

                                                                                   (Small Claims)                                                                    ➔
                       Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 8 of 13

                                                                                                    I Case Number:
       Plaintiff (lisr 11a111es;: Edwin Flores                                                                      RS2008 !391
                               - - - - - - - - -- ------------
@      You must ask the defendant (in person , in writing, or by phone) to pay you before you sue. If your
       claim is for possession of property, you must ask the defendant to give you the property.
       Have you done this? [8J Yes                 D.
                                              o If no, explain why not:



~ Why are you filing your claim at this courthouse?
       This courthouse covers the area (check 1he one 1ha1 applies):
       a. [[] (1) Where the Defendant lives or does business.        (4) Where a contract (written or spoken) was made,
              (2) Where the plaintiffs property was damaged.             signed, performed. or broken by the Defendant or
              (3) Where the plaintiff was inju red.                      where the Defendant li ved or did business when the
                                                                                Defendant made the contract.
       b.   D   Where the buyer or lessee signed the contract, li ves now, or li ved when the contract was made, if this claim
                is about an offer or contract fo r personal, fam ily, or household goods, services, or loans. (Code Civ. Proc. ,
                § 395(b).)
       c. D     Where th e buyer signed the contract, li ves now, or lived vvhen the contract was made, if this claim is about
                a retai l install ment contract (like a credit card). (Civil Code.§ 1812.10)
       d. D     Where the buyer signed the contract, li ves now, or lived, when the contract was made, or where the vehicle
                is permanently garaged, if this claim is about a vehicle finance sale. (Civil Code,§ 298-1. .:/)
            □   Other (spec[ji,): - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - --
       e.

@      List the zip code of the place checked in               ®    above (if you know): 94501
                                                                                            ------------- ---
(J)    Is your claim about an attorney-client fee dispute?                   D Yes     [K] No
       If yes, and if you have had arbitration, fill out Form SC-101 , attach it to this form and check here:           D
@     Are you suing a public entity?        0    Yes       [K] No
       lfyes. you 111us1 file a written claim with the entity first.    D Aclaim was Jiled on (date) : _ _ _ _ _ _ __
      Jf the public entity denies your claim or does not answer within the 1i111e allowed by law, you can file this form.

®       Have you filed more than 12 other small claims within the last 12 months in Ca lifornia?
       0 Yes ~ o !(yes, thefilingfeefor this case will be higher.

@       Is your claim fo r more than $2500?            (KJ Yes         0 No
        If yes, I have not fi led, an d understand that I cannot fil e, more than two small claims cases for more than $2500 in
        Ca liforn ia during this calendar year.

@       I understand that by filing a claim in small claims court, I have no right to appeal this claim.
        f declare, under penalty of pe,jury under California State law, that the informat ion above and on any attachments to this
        form is true and correct.
      Date:         11 / l 0/2020                         Edw in Flores
                                                                                                   Signature on File
                                          Plaintifftypes or prinf.1· name here                Plaintiffsigns here                    ►
                                                                                               ►
      Date:

                                          Second vlaintiff'rvoes or orints name here          Second olainti/T'sif!nS here
                    Requests for Accommodations
                    Ass istive listening systems, computer-assisted, rea l-time captioning, or sign language interpreter services are
                    availab le if you ask at least five days before the trial. Contact the clerk's office for Form MC-410, Request.for
                    Acco111111oda1ions by Persons Wi1h Disabilities and Response. (Civ. Code, § 54.8.)



                                    Plaintiff's Claim and ORDER to Go to Small Claims Court                                  SC- IOO, Page 3 of 6
                                                          (Small Claims)                                                                     ➔
                           Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 9 of 13


        SC-100                      Information for the Defendant (the person being sued)
"Small ch1ims court" is a special court where claims for                        • Prove this is the wi-ong court. Send a letter to the court
$ I 0,000    or less are decided . Individuals, includi ng "natural               before your trial explai ning why you think this is the wrong
persons" and sole proprietors. may claim up to$ I 0,000.                          court. Ask the court to dismiss the claim . You must serve (give)
Corporations. partnerships, public entities, and other businesses are             a copy of your letter (by mai I or in person) to all parties. (Your
limited to claims of$5.000. (See below for exceptions.*) The                      letter to the court must say you have done so.)·
procc s is quick and cheap. The rules are sim ple and informal. You             • Go to the trial and try to win your case. Bring witnesses,
are the defe11Cl::int-thc person being sued. The person who issui ng              receipts, and any evidence you need to prove your case. To have the
you is the plaintiff.                                                             coun order a witness to go to the trial, fill out form SC- I07 (Small
Do I need a lawye r'! You may talk to a lawyer before or after                    Claims Subpoena) and have it served on the witness.
the case. But you may not have a lawyer represent you in court
(unless this is an appeal from a small clai ms case).                           • Sue the person who is s uing you. If you have a claim
                                                                                  agai nst the plaintiff, and the claim is appropriate for small
How do I get ready for court? You don' t h.ive to file any
papers before you r trial, unl ess you thi nk this is the \.vrong court           claims court as described on this form , you may file Defendant's
                                                                                  Claim (form SC- 120) and bring the claim in this action. If your
for your case. But bring to your trial any witn esses, receipts, and
                                                                                  claim is for more than allowed in small claims court. you may
evidence that supports your case. And read --Be Prepared for Your
                                                                                  still file it in small claims court if you give up the amount over
Trial .. at www.courts.ca.gov/smallclai ms/prepare.
                                                                                  the small claims val ue amount. or you may file a claim for the
What if I need an accommodation? If you have a disabi lity
                                                                                  full value of the claim in the appropriate court. If your claim is
or are hearing impai red, fill o ut form MC-4 10, Request for
                                                                                  for mo re than allowed in small claims court and relates to the
Accommodations. Give the form to you r court clerk or the
                                                                                  same contract. transaction. mauer. or event !hat is the s11bjeu of
ADA/Access Coordi nator.                                                          the plaintiffs claim. you may file you r claim in the appropriate
\Vhat if I don't speak Englis h well? Ask the court clerk as                      cou1t and file a moti on to transfer the plaintiffs 's claim to that
soon as possible for a court-provided interpreter. You may use                    court to resolve both matters together. You can see a description
form INT-300 or local cou11 fo1111 to request an interpreter. If a                of the amounts allowed in the paragraph above titled "Small
court interpreter is not avai lable at the time of your trial, it may be          C laims Court."
necessary to reschedule your trial. You cannot bring your own
interpreter for the trial unl ess the interpreter has been approved by          • Agree with the pla in tifPs claim and pay the money . Or,
the cou1i as a certified. registered, or provisionally qualified                  if you can't pay the money now, go to your trial and say you want to
 interpreter. (See Cal. Rules ofCou11, rule 2.893. and form INT-                  make payments.
 140.)                                                                          • Let the case "default." If you don't settle and do not go to the
\.Yhere can I get th e co urt fo rms I need? Go to any                            trial (default), the judge may give the plaintiff what he or she is
counhouse or your county law Iibrary. or print forms at                           asking fo r plus court costs. If this happens. the plaintiff can legally
 www .cou rts .ca.gov/smal lei aims/forms.                                        take you r money, wages, and property to pay the judgment.
 What happens at th e trial'? The judge will listen to both sides.              Wh at if I need more time?
The judge may make a decision at your trial or mail the decision to             You can change the trial date if:
you later.                                                                      You cannot go to court on the scheduled date (you will have to pay a
 What if lose th e ca se? If you lose. you may appeal. You'll have              fee to postpone the trial), or
 to pay a fee. (Plaintiffs cannot. appea l their own claims.)
                                                                                •    You did not get served (receive th is order to go to
 •      If you were at the tri al, fil e fo rm SC-1-l0. Notice of Appeal.            cou1t) at least 15 days before the trial (o r 20 days if you Ii ve
        You must file within 30 days after the clerk hands or mails                  outside the county), or
        you the judge's decis ion (judgment) on form SC-200 or form
        SC- 130, otice of Entry of Judgment.                                    •    You need more time to get an interpreter. One postponement is
 •      If you were not at the trial , till out and file form SC-135.                allowed, and you will not have to pay a fee to delay the trial.
        Notice of i\lotion to Vacate Judgment and Declaration, to ask           Ask the Small Claims Clerk about the rules and fees for
        the j udge to cancel the judgm ent (dec ision). If the judge does       postpon ing a trial. Or till out Form SC-150 (or write a letter) and
        not give you a new tri al , you have IO days to appeal the              mail it to the co u11 and to all other people listed on your papers
        decision. File form SC- 140.                                            before the deadline. Enclose a check for yo ur court fees, unless a fee
 For more informat ion on app<!als, see 11·11·11·.co11r1s.ca.go,· small         waiver was granted .
 clui111.1· appeals.

Do I h ave options?                                                                            Need he lp?
Yes. If you are being sued, you can:                                                           Your county's Small Claims Advisor can help for free.

•       Settle your case before the trial. If you and the                                  Call (5 I0) 272- I393
        plai ntiff agree 0 11 how to settle the case, the plaintiff must file
        fo rm C!V-11 0, Request for Dismissal, with the clerk. Ask the
        Small Claims Advisor for help.                                               Or go to w11•w.co11rts.ca.go,;'s111a!lcloims,'advisor



    • b.c<.:ptions: Ditforcnt limit$ apply in an action against a defendant who is a guarantor. (See Code Civ. Proc.. § I 16.220(c).)


                              Plaintiff's Claim and ORDER to Go to Small Claims Court                                                  SC-I 00, Page 4 of 6
                                                 (Small Claims)                                                                                           ➔
                            Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 10 of 13


          SC-100                     lnformaci6n para el demandado (la persona demandada)
La "Corte de reclamos menores" es una co1te especial donde se deciden               •    Probar que es L1 c01te equivocada. Envfe una cruta a la corte anles del juicio
casos por $ I 0,000 o menos. Los individuos, o sea las "personas fisicas" y los          explicando 1:x:>r que cree que es la corte equivocada Pfdale a la corte que
propietarios por cuenta propia, pueden reclamar hasta $ I0,000. Las                      despida el reclamo.Tiene que entregar (dar) una copia de su caita (por correo o
                                                                                         en persona) a todas las prutes. (Su caita a la corte tiene que decir que hizo la
corporaciones, asociaciones, entidades publicas y otras empresas solo pueden
                                                                                         entrega)
reclamar hasta S5.000. (Vea abajo para las excepciones.*) El proceso es rapido
y barato. Las reglas son senci llas e info1111ales. Usted es el Demandado--la       •    Ir lll juicio y trata r de ganar el caso. Lleve testigos, recibos y cualquier
persona que se esta dernandanclo. La persona que lo esta demandando es el                prueba que necesite para probar su caso. Si desea que la co11e emita una
                                                                                         orden de comparecencia pru-a que los testigos vayru, al juicio, Ilene el
Demandante.                                                                              formulario SC- I07, Citatorio de reclamos 111e11ores (Small Claims
i,Necesito un abogaclo? Puede hablar con un abogado antes o despues                      Subpoena) y entregueselo legalmente al testigo.
del caso. Pero no puede tener a un abogado que lo represente ante la
                                                                                    •     Dcmandllr ll la persona que lo dcmando. Si tiene un rcclamo conti-a el
co11e (a menos que se trate de una apelaci6n de unease de reclamos
                                                                                         Demandante, y el reclruno se puede presentar en la crnte de reclrunos
menores).                                                                                menores. ta! como se desc1ibe en este fonnulario. puede presentru· el
(,Co mo me p rcparo para ir· a la co r·te? No tiene que presentar                        fonnulruio SC-120, Reclamo de/ demandado (Defendant's Claim) y
ningunos papeles antes clel j uicio, a menos que piense que esta es la                   prescntarlo en estc mismo caso. Si su reclruno excede el Ifmite pennitido en la
corte equivocada para su case. Pero lleve al juicio cualquier testigos,                  corte de reclru11os menores, puede igualmente presentarlo en la crnte de
recibos y pruebas que apoyan su case. Y lea "Este preparado para su                       reclamos menores siesta dispuesto a limitar su reclru110 al maximo permitido,
juicio"" en www.courts.ca.gov/reclamosmenoresipreparese.                                 o puede presentar un reclru110 por el monto total en la co1te apropiada. Si su
                                                                                          reclamo excede el Ifmite pe1111itido en la co1te de reclrunos menores y esta
i, Que hago si ncccsito una adaptacion? Si tiene una discapacidad o                       relacionado cone! mismo conti-ato, transacci6n, asunto o acontecimiento que
tiene imped imentos de audici6n. 1lene el formu lario MC-4 I 0, Request                  el reclamo del Demandante. puede presentar su reclru110 en la corteapropiada
for Accomodations. Entregue el formu lario al secretario de la carte o                    y presentar una moci6n para u·ansfe1ir el reclamo del Demandru1te a dicha
al Coordinador de Acceso/ADA de su corte.                                                 co1te, pru-a poder resolver los dos reclamos juntos. Puede ver una descripci6n
i,Quc pas,1 si no h:1blo bien inglcs? Solicite un interprete al secrctario                de los montos pennitidos en el pan-afo ru1te1ior titulado ' ·Co1te de reclrunos
de la cone lo mas pronto posible. Puede usar el formulario l'.'\IT-300 o                  menores·'.
un formulario de su cone local. Si no esta disponible un interprete de               •    Aceptar cl rcclamo del Dcmandante y pagar cl dinero. 0, si no puede
la corte para su juicio. es posible que se tenga que cambiar la fecha de                  pagar en ese momento. vaya al juicio y cliga que quiere hacer los pagos.
su j uicio. No puede llevar su propio interprete para el juicio a menos              •    No ir al juicio y accpta r el fall o por falta de compa recencia. Si
que el interprete haya sido aprobado por la corte como un interprete                      no llega a un acuerdo con el Demandante y nova al juicio (fallo
cert ificado. regi strado. o provisionalmente calificado. (Vea la regla                   por falta de comparecencia). el juez le puede otorgar al
2.893 de las Rcglas de la Corte de California, y el formulario INT-1~0.)                   Demandante lo que esta reclamando mas los costos de la cone. En
i,D6 nde puedo obtcner los formul a rios de la corte que snecesito?                       ese caso, el Demandante legalmente puede tomar su dinero, su
Vaya a cua lqui er edificio de la co lic. la biblioteca legal de su                        sueldo o sus bienes para cobrar el fallo .
condado.o imprima los formu larios en www.courts.ca.gov/                             i,Quc hago si neces ito mas tiempo? Puede cambiar la fecha del juicio
smallclaim s/forms (pagi na esta en ingles).                                               si:
;,Que pa sll en el j uicio? El j uez escuchara a ambas panes. El juez                •     No puede ir a la cone en la fec ha programada (tendra que pagar
puede tomar su decision durante la audiencia o enviarsela por correo                       una cuota para aplazar el juicio). o
despues ..                                                                           •     No le entregaron los documentos legalmente (no recibi6 la orden
 ;,Que pasa si pic rdo t:l caso? Si pierde. puede apelar. Tendra que                       para ir a la corte) por lo menos 15 dias antes del juicio (6 20 dfas
 pagar una cuota. (E l Demandante no puede apelar su prop io reclamo.).                    si vive fuera del condado), o
 •     Si estuvo presente en el juicio, Ilene el fo1mulario SC-140, Aviso de         •     '.'\lecesita mas tiempo para conseguir interprete. (Se permite un
       apelaci6n (Norice of Appeal). Tiene que presentarlo dentro de 30 dfas               solo aplazam iento sin tener que pagar cuota para aplazar el
       despues de que el secretario le entregue o envfe la decision (fallo) del j uez      juicio).
       en el fo1111ulario SC-200 o SC-130, Arisa de p11blicacion deljhl/o (Notice
                                                                                      Preguntele al secretario de reclamos menores sabre las reglas y lascuotas parn
       of Entry of Judgment).
                                                                                      aplazar unjuicio. 0 Ilene el fonm1lruio SC-150 (o escribauna cruta) y envielo
 •     Si no estuvo en el juicio, Ilene y presente el formu lario SC-135, Al"iso
       de pe1ici611 pom u1111/m· el }c1//o y Declumcic5n para pedirle al juez que ru1tes del plazo a la co1te ya todas las on-as pcrsonas que figuran en sus papeles de
       anule el fallo (decision). Si la cone no le otorga un nuevo juicio, tiene la cone. Adjunte un cheque para pagru· los costos de la corte, a menos que le
       IO dias para apelar la decision. Presente el formulario SC-140.Para            hayan dado una exenci6n.
       obtener mas informaci6n sabre las apelaciones, vea ini-11·.
       couns. co. go,~ rec/amosmenores apt!laciones.
 i.Tcngo otras opcio ncs? Si. Si lo estan demandando, puede:
 •     Resolver su caso llntcs dcl juicio. Si usted y el Demandante se
                                                                                    (?)               ;,Neccsitll ayuda "? El Asesor de Reclamos \'1enores de
                                                                                                      su condado le puede ayudar sin cargo.
       ponen de acuerdo en c61110 resolver el caso, el Demandante tiene que                      Call (510) 272-1 393
       presentar el fonnu lario C IV-1 I 0. Solicitud de desestimaci6n (Request
                                                                                           •     visit ww,v.cou11S.ca.gov/reclamosmenores/asesores
       for Dismissal) ante el secret::irio de la co11e. Pfdale al Asesor de
       Rec lamos Menores que lo ayude.
    * Ex<.:epciones: Existen diterentes Ii mites en un rcclamo contra un garante.. (Vea el Codigo de ProccdimientO Ci, ii. seccion 116.220 (c).)




                                               Reclamo del Demandante y ORDEN                                                              C- 100, Page 5 of6

                                              Para Ir a la Corte de Reclamos Menores                                                                       ➔
                                                                 (Reclamos Menores)
                          Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 11 of 13


SHORTTITLF..                                                                  CASE :--JUMBER.
                   Flores VS S )ecialized Loan Servicin° LLC                              RS2008 I 391

                                            ADDI l"ION/\L ADDRESS EES




Ed" i 11 f-' lores                                                    Specialized Loan Servicing LLC
2004 Annapolis Circle                                                 8742 Lucent Bl vd
Apt F                                                                 High lands, CO 90129
Alameda, CA 9450 I                                                    (800) 3 [ 5-4 757
(5 I0) 504-4673




Revised January 1, 2017                    Other Plaintiffs or Defendants                                SC-IOO. Page 6 of6
                                          (Attachment to Plaintiff's claim and                                         ➔
                                         ORnFR tn   (.;n   tn Sm;1II Cl;1 ims Court\
           Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 12 of 13




                                 CONNECTING TO YOUR SMALL CLAIMS

PLAINTIFF: YOU MUST SERVE THIS NOTICE ON DEFENDANT(S}

Yo u will connect to the hearing thro ugh t he BlueJeans software. See https://www.bluejeans.com . For
informat ion on how to connect by telephone, smart phone, t ablet, o r computer, see
https://support.bluejeans.com/s/topic/0TO2ROO0OOOkaiXWAQ/joining. Both iOS or Android are
supported. Before th e hearing, check your connection, audio, and video by joining a test meeting at
bluejeans.com/111. You may not record the proceedings.

BlueJeans Meeting ID: 5106274713 (if assigned to Dept.106), 5106274712 (if assigned to Dept. 105) or
5106902728 (if assigned to Dept. 519)

Passcode: 1801 (Monday hearings), 2802(Tuesday hearings), 3803 (Wednesday hearings), 4804
(Thursday hearings) or 5805 (Friday hearings)

Video Connection : Ensure t hat your device has a camera and an adequate power source and internet
connection. Sit close t o yourWi-Fi router or connect via Ethernet cable Make sure no one in your
hou sehold is st rea ming video/audio during the hearing.

Audio-Only Connection : If you do not have a computer or smartphone, you can appear by telephone
through BlueJeans. Call 408-915-6290 or 408-419- 1715, an d enter the Meeting ID and Passcode when
prompted. Do not use a speakerphone.

Connection Issues : If you have t rouble connecting, inform the clerk of your assigned department, at
either(510) 627-4713 (Dept.106), dept105@alameda.courts.ca.gov(Dept.105) or (510) 690-2728 (Dept.
519) . The clerk ca nnot provide technical assistance.

Identify Yourself When You Log In : After you log in, every participant must en t er a first and last name.
Attorneys may indicate a status (such as Esq., Atty, Counsel, etc.) next to their names.

Conduct During the Hearing : This is a forma l court proceeding. Dress appropriately. Wait to speak
until t he bench officer calls on you. Mute yourself when you are not speaking. Avoid disruptions by
choosing a quiet location away from other household members (especially children).

Evidence: Any evidence t hat you have not filed but that you want considered at the hearing must be in
electronic fo rm (PDF or JPEG) if at all possible. You must email or mail any evidence to the othe r side
( plaintiff or defendant) so that it is received at least two court days before the hearing. On the day of
your hearing, the court will tel l you how to email the evidence to the co urt so that the bench officer can
review it during your hearing.

Witn esses: When the court ca lls your case, advise t he co urt if you plan to call a witness. Your witne ss
should be available for the entire morning or afternoon tha t your case is called . When directed to do so
by the court, you will need to con t act your witness tote II him or her to join the hearing remotely using
          Case 3:21-cv-00456-SK Document 1 Filed 01/19/21 Page 13 of 13




their own Blue Jeans connection (telephone, computer, or lapt op). Provide a copy of this notice to any
witness you intend to call.

Interpreter Request/Special Needs : If you need language t ranslation and/or other accommodation,
email your assigned Depart ment ( dept106@alameda.courts.ca.gov, dept105@alameda.courts.ca.gov or
dept519@alameda.courts.ca.gov) as soon as possible.

Mediation : Please contact the court's ADR program if you are interested in free mediation,
adrprogram@alameda.courts.ca.gov or (510) 891-6055.

FAILURE TO COMPLY WITH TH ESE RULES M A Y BE GROUNDS FOR EJECTION FROM THE HEARING,
CONTINUANCE OF THE HEARING, AND MAY BE CONSIDERED CONTEMPT OF COURT.

(REVISED AS OF 7/9/2020)
